Title: To James Madison from William Jarvis, 9 February 1805
From: Jarvis, William
To: Madison, James


Sir
Lisbon 9th Feby 1805
It is with pain that I feel myself obliged to lay before Government a Correspondence of such an unpleasant nature as the inclosed between Captain Rodgers & myself, but when my reputation has been attacked & an attempt has been made to lessen my influence as a man & my consequence as an officer justice to my character oblidges me to lay a fair statement of the transaction before Government to let them be the judges of my conduct and these letters with the public affront that was attempted to be upon me I hope will excuse what otherwise might be considered as too great severity of expression in some of my letters. The 28th. December in the evening the Constitution arrived at Paço d’Arcos saturday the 29th my Vice Consul at Bellem informed me of it, as well as the Officer at the signal tower. In reply to the former I requested him to go immediately below to know the object of her coming & the Captains wishes. The next day I sent for a Horse to go down, but it beginning to rai<n> I gave it up.  A Monday being the first day of business since Christmas I was busily engaged in the Office. The next day the 1st. January was Official Visiting day. Wednesday I was again indispensibly engaged in my Office & from Captn Rogers letter of the 29th I concluded that my going there could not materially benefit the service & determined to postpone it till thursday or friday but which his letter of the first prevented & to which my answer will I hope be conceived as moderate as could be expected, but his second in reply to mine of the first looked so like a premeditated attack that I could not avoid answ<er>ing it with more asperity. His on the 4th & 5th must speak for themselves & I have no doubt will be a sufficient excuse for mine of the 7th. The rest of our Correspondence being of a public nature will require no explanati<on>. Being satisfied that it would not add to the reputation or respectability of two Officers under the same Government to have an ope<n> quarrel, in hopes to avoid it, the moment I saw the Captain of Marines & the Purser I privately entered into conversation with them on the subject. In the course of which they acknowledged to me that the Captains irritation arose from the beleif of my having treated him with personal neglect. To clear away all the obstructions to a reconciliation I assured them to the contrary & that I had not the least Knowledge of him except what arose from a couple of letters received from him & answered relative to the Morocco Negotiation which ought to do away every Suspicion of any thing personal being intended: and expressed my desire for a reconciliation if Captn Rodgers would make such an acknowledgement as I could consistently receive for his unprovoked attack. At the same time declared that I wanted no apology that would derogate from his consequence as a Man or an officer, in fact none but such as a Gentleman & an Officer could with propriety make & proposed afterwards to make a suitable apology for any thing I had written hurtful to his feelings. After a very formal Negotiation of two days he consented to let Mr Johnston the Purser deliver the apology I required, which was first done in part, but as that was not satisfactory, it was finally fully compl<ied> with. I then authorised Mr. Johnston to deliver one in return, which he seems to be satisfied with, of course supposed the affair was ended. It however came out that in Consequence of an invitation the British Minister had sent him in the morning to dine with him the Same day by, & as it appeared at the request of a Gentleman wh<o> had come a passenger in the Frigate from Syracuse Capt Rodgers had waited on the Ministe<r> to excuse himself. This I thought would hav<e> been more proper if done by Note, as it is a thing unknown here for the Commande<rs> of Vessels of War to wait on the Officers of the Government much less foreign Officers: but as it was done I observed that I thought the Agent of his own Country, whatever his state was entitled to the same compliment; howeve<r> as I wished to raise no new obstacle to a good understanding, I did not desire it to be a Visit of ceremony, and willing to save his feelings requested that he would select his hour & call at the Office as upon a subject of business. I heard nothing about the affair for two days, when I understood that he had accepted an invitation from M Aquilla Brown Jun, late of Baltimore, to stay at his house. An obligation of this Kind is what the Officers of the British Navy never lay themselves under in this Port & I believe in no other; and to render it more remarkable it was well Known that I had not invited M Brown to my house & had avoided all sort of intercourse with him for some time past, altho I had never mentioned the cause. It was owing to my receiving about the early part of August last, a Power of Attorney from Mess J & J Pleasant of Baltimore against him for 28 thousand Dollars, accompanied with a detail of circumstance of so black a dye, that I imputed it to the language of passion & resentment untill I called on him, when his conduct was such as to convince me of the unfairness of his intentions and his observation relative to the charges, of the truth of which I was fully enabled to satisfy myself in a few days by several perso<ns> from Baltimore. The next day after Capt Rodg<ers> went there our misunderstanding became the subje<ct> of conversation, a thing I was particularly desirous of avoiding, as before observed. I did not conceive its being made public would add to our resspe<ct>ability or reputation as men or officers: and it being the only motive I had for wishing an accomodation I made no farther advances towa<rd> it. A few days after I understood that a general invitation had been given for an entertainment & Ball on board the Frigate & tha<t> M Brown was Master of Ceremonies & a M Allcock the former Clerk & at present the under partner of the House of Messrs Bulkeley sub-manager. I suppose<d> it was intended to mortify me, but the most malignant spirit could not have enjoyed a more complete revenge than the ridicule brought on Capt Rodgers afford<ed>. M Brown carried the Captains invitati<on> to the French & Italian families with whom he is acquainted & Mr. Allcock to all the English factory. Most of the former went but not a Gentleman or Lady of the latter, saving two very young men. The English Minister & Consul was invited by Billet. Messrs Surrurier & Dohrman the French & Dutch Consul Generals & Charge des Affaires Verbally by Mr Brown in the Captains name on Change who both immediately refused & the two former did not go. The Neapolitan Charge des Affaires & Consul General was not invited altho: it must have been within the Captains Knowledge that his Government had lately favoured our Government with the loan of several Gun boats &c: the same neglect was shewn to the Emperor of Moroccos Agents when it was desirous to increase their opinion of our force by shewing them one of the largest Frigates in the world & to cultivate their good will by attentions of this nature, nor any other Public character foreign nor Portuguese; altho’ it is customary to pass the compliment to the latter whenever a public entertainment is given on board pu<b>lic Vessels of War & with the rest Mr Rademak<er> the Portuguese Charge des Affaires was omitted. Amongst the number he also honored me with an omission. In hopes to remedy the evil as far as lay in my power regarding the Moroquin Agents I sent the day before th<e> entertainment & requested Captn Rodgers to giv<e> them an invitation but at that time he wa<s not> on board, & when I understood it was not done I sent them as polite an apology as the thing would admit, but unluckily unders<tood> that Ben Taleb was displeased which I suppo<se> was the only person in Lisbon after the Entertainment was over. In the evening when I went to the Assembly for he was so injudicious as to give it on a Public Ball night I found it had been the subjec<t> of much laughter; several of the company havi<ng> come on shore & given a ludicrous descriptio<n> of the Entertainment, observing that they had on<ly> a cold collation of Beef, Hams & Turkies & ha<d> no other Music for dancing than the Ships fife drummer & fidler. the latter of which broke his fiddle the first dance and left them with a fife and drum only and most of the company left the frigate in the early part of the evening. I should think it very unjustifiable to detail stories which look so much like scandal did I not conceive that when an Officer gives a public entertainment in a foreign Country his Offical character is in some sort connected with it, & that it had much better be let alone unless splendid & elegant. The next day I spoke my sentiments very freely to M Johnston & understood the day following that an entertainment would be given, at which all public characters would be invited: but have heard no more of it except to a Breakfast, at which only the British Minister & Consul with three or four private persons attended whose names I have never been able to learn; in this instance the Captain sent me a written invitation which he had previously put it out of my power to notice. For in truth every possible step had been taken to mortify me & injure my feelings even that I had refused to accept a challenge he sent me was circulated on Change. In the attempt he has prostrated his own respectability as an Officer and has been made a machine or tool <of> to give consequenc<e> to a Man whose understanding is as despicable as his character is base and who it would be disreputable to be known to in his own Country suc<h> conduct cannot add to the reputation of our Navy nor is likely to make a favourable impress<ion> as to our National Character. Had I been the only injured person whatever might hav<e> been my feelings, I certainly should have remain<e>d silent: but in the affrontive neglect of Public Officers I conceive he was very reprehensible and as it regarded the Danish Seamen, especially when he directly afterwards delivered alongside to the boat of the British Sloops of War Wolf or Millbrook two Sailors who had deserted, went on board the Frigate & offered to enter; about the same time that the impudent answer of Captain Bennet, to my application for three deserted & impressed Men from the Ship Venus was written. At this proceeding the Danish Consul is much dissatisfied. My Note relative to the Anchor & Rum and my having the day befo<re> informed Mr Johnston of my determination to submit our Correspondence to the inspection of Government was the cause of a most furious challenge, couched in the most gross language, which Mr Johnston read to me but refused to deliver or a Copy, but it prevented the purchase of the Rum for account of the Ship what rendered these Challenges the more imprudent & extraordinary was that Mr Johnston repeatedly said that there was no Officer on board the Frigate capable of taking the Command, and no Law of this Country is so rigidly executed as that against Duelling, insomuch that a Duel is never Known here & are very severe against even offering an insult on Change. After the last challenge I was really apprehensive that he would offer me Some insult in public as it contained an intimation of the Kind and that I should be reduced to the Alternative of submitting to every indignity or exhibited the disgraceful spectacle of two Officers in a respectable station under the same Government fighting in the street. And for the first time that line of conduct, which the obligation I owe to my Government & my Country imposes on me as a duty, became irksome to me, least it might afford a triump<h> to an ungenerous & little spirit for none other would have taken such an insulting advanta<ge> of a Man in my situation, especially when he had my determination on this point in writing for as I informed Mr Johnston I was much more afraid of my prudence being impeached than my Courage. In fact whilst I was actu<ally> employed in the service of my Country & getting every article that was wanted for the Frigate, even to the seamen (all that could consistently be taken but about 18, which the Captain paid a Man a dollar a piece for engaging, being engaged by persons I employed without charge 4 the borrowing of a tackle full to get the Bowsprit in & trailing lines, getting boats &c to sweep for the Anchor, I was in some shape or other constantly affronted. Had he fulfilled his intentions of mortifying & humbli<ng> me & lessening my consequence, it may not be going too far to say, that the tolerable sha<re> of success which has hitherto attended my exertions to fulfill the intention of Government would in future be much more difficult if not [ … ]: for <altho> <I own myself that> my success has been more problematical; for altho I am sensible that my success has been much more owing to the wisdom of Governmental arrangements than to any merit of my own yet the best arrangements that human wisdom is capable of making, must prove inefficient without the active co-operation of the executive Officer, or his want of Credit should paralize his endeavors. But so far from succeeding he found himself neglected by the very persons, whom he invited on board having received but a solitary invitation to dine from a French Merchant & another from Mr Allcock & for the last fortnight he was here was in no public company or in any party whatever, not even in the weekly parties of two or three persons who went on board the frigate; nor did a single Portuguese Officer go on board altho’ several were very desirous of seeing her when she first arrived. I cannot say any thing as to the necessity of the Supplies, never having been on board, nor did I choose to take upon myself the responsibility of refusing to execute any demand even to the lost Anchor, altho’ this Government refused it which I suppose was owing to their own Navy having lost about a dozen this winter & they actually took five out of the yard from the getting the first to my application for the Second but am sorr<y> that at Paço d’Arcos could not be found & beleive it must have had been taken up by the fisherman or pilot in the night as the Master of the Arsenal went down 2 days with 2 large boats hands to assist the boat supplied by the Frigat<e>. Should it be found after the Frigate proceeds to Sea, the finder is entitled to a third. Not t<o> increase the length of this letter I shall omi<t> several circumstances of an aggravating natur<e> toward me & some which without any great violence of construction would somewhat reflect on his reputation as an Officer; and shall clos<e> by observing that I should view the death of Commodore Barron whom I understand <is> Sick, as a serious misfortune for altho Captn Rodgers may be a good Seaman & a brave man yet it requires much more prudence & discretion than, if I am not very much mistaken, he possesses to manage great or delicate affairs especially with a people whom one false step may involve our Country in a War of several years or in an expense of several hundred thousand Dollars.
It was not till three or four Days before the Frigate sailed that I was told the President had a Nephew on board. I requested several times to see him as I was desirous of shewing him all the civility in my power, but had not the pleasure and he I believe was the only Officer.
The Moorish Frigate has got her bottom graved, the bulwarks of the Brig are going on slowly; the Frigate at St Ubes has not since made an attempt to go to Sea & I imagine the last was only a finesse to excuse the demand of three months provisions. It appears to me from their motion that it is their intention to remain here untill the moderate weather of the Spring & then that they will proceed to their own port to compleat their Crews before they attempt any considerable Cruise. I do not understand that any steps whatever have been taken toward a Negotiation with the Prussian Court and no other Vessel has been purchased.
Mr. Rademaker goes in the Ship Hare. He having expressed a wish for letters I gave him one to each of the Collectors of N<e>w York Philadelphia & Baltimore, preferring these to any other least he might fall into bad hands, who would give him wrong impressions.

The Captain of an American Vessel from La Rochelle that wa<s> cast away a few days since a little to the Northward of Figueira informed the Vice Con<sul> in that place that five line of Battle Ships, th<ree> Frigates and two Corvettes sailed from Rochfo<rt> the 11 Ulto. with 6,000 Troops on board, <desti>nation unknown. It is also confidently rep<orted> here that Nineteen hundred British Troop<s> have taken possession of the Island of Madei<ra>. I cannot learn how the report comes.
The Sloop of War Wolf arrived at Paço d’ Arcos the 20th of last month but did not hear of it till the day before I wro<te> M Gambier. She got Prattic the 1st and sailed the 3rd.
I am sorry to inclose a Copy of such an impudent letter as that from Captain Bennet to M Gambier in answer to mine; and cannot but beleive that the British Government will oblidge him t<o> make every acknowledgment that the impropriety of it demands. The day before yesterday I saw Mr Gambier & animadverted very freely as to the indecency of the thing. He did not seem to view it in the same point of light that I did: but in the Evening being in a large company together; he came up & spoke to me on the subject; observing that he had spoken to Lord Robert, the British Minister, who thought it censurable and he wished it returned. I replied as he had Officially forwarded it to me that I did not feel myself at liberty to give it up, unless he would make the fullest acknowledgment that it was indecorous & improper & disavow the sentiment it contained. He appeared to be of opinion that he could not consistently do it as he was not the author; but was particularly desirous to clear himself from the imputation of imprudence, at which I had glanced in having forwarded it, observing that he was going out when he received it & only looked over the first part or he should not have ordered it copied and sent. After an half hour conversation he seemed undetermined what t<o> d<o> and I have heard no more of him.
Yesterday the Russian Consul General who is a most wort<hy> man & my particular friend informed me that he had heard that a Russian Vessel had been captured by our Squadron in the Mediterran<ean> on suspicion of her being bound to Tripoli. If correct I must leave it to the wisdom of Government to determine whether this wou<l>d not be a good opportunity to pay a handsome compliment to the Russian Court, by her return, if the proofs are not so strong against her that it cannot be done with any propriety. It would be a handsome return for the consideration with which the Emperor has treated the President in the acceptance of a Consul which was refused to his predecessors. It would likewise be conciliating the good will of a Court who is becoming very influential in Europe: and as the Decisions in Court<s> of Admiralty are always governed by the politicks of the day there could be no impropriety in it nor afford any course of offense to other Nations unless her destination was open & palpable.

After the news reached here about a fortnight ago of the Cordon being raised from Malaga & Alicante as well as Cadiz the Health Office has been removed back to Bellem & I expect in a few days the quarantine will be taken off altogether.
Inclosed is also a duplicate of my last letter of the 19th Ulto that went by the Brig Venus Captain Carr—Duplicate Copies of my Correspondence with Mr Gambier & Captain Rodgers relative to entering British seamen also go inclosed Duplicate Copies of my letter for the Anchor, M de Araujo’s answer; his second Note inclosing the order, which by mistake was made out for a Cable, my Note to the Visconde Anadie pointing out the error, his answer, my letter for a second Anchor & his answer.
The Ship Romulus Captn Nickerson by whom I wrote under date of the 3rd Ulto, I understood after <being? > ready for Sea met some damage, which with [ … ] winds detained him at Bellem nearly <a> fortnight. With the most perfect Respect I have the honor to be Sir Your most Obdt & most Hble Servt,
(Signed) William Jarv<Is>

N.B. I mentioned the British Commanders of Vessels of War in the course of this letter, because I find Most of our Officers hold them up as examples, but if the originals are to be exactly copied Government will have a great many acts of Violence to answer for.
W. J.

